Citation Nr: 0109751	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  96-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased original rating for post-
traumatic stress disorder (PTSD) rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, granted 
entitlement to service connection for PTSD and assigned a 10 
percent disability rating effective from June 14, 1989.  
Subsequently, the veteran perfected an appeal as to the 
assigned compensation level.

The Board remanded the case for additional development in 
March 1998, August 1999, and March 2000.  

In April 1999 the veteran testified at a video conference 
hearing before the undersigned member of the Board .  A copy 
of the transcript of that hearing is of record.

The Board notes that the veteran's December 1995 
correspondence may be construed as a claim for entitlement to 
a total rating based upon individual unemployability and that 
in August 1999 he requested entitlement to increased ratings 
for kidney and urinary tract disorders.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence demonstrates that the 
veteran's service-connected PTSD is manifested by a mild 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency with ability to 
perform occupational tasks only during periods of significant 
stress.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (before and 
after November 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for diagnosis or 
treatment for any psychiatric disorders.  The veteran 
November 1970 separation examination included a normal 
clinical psychiatric evaluation.

On June 14, 1989, the RO received correspondence from the 
veteran that included a claim for entitlement to service 
connection for a nervous disorder secondary to a service-
connected cancer disability.

During VA psychiatric examination in August 1989 the veteran 
denied any history of psychiatric treatment but stated he had 
been feeling depressed due to financial problems related to 
the reduction of his VA disability benefits and due to his 
inability to have children as a result of testicular cancer.  
The examiner, Dr. R.B.L., noted the veteran gave no 
convincing history of hallucinations.  It was noted the 
veteran admitted past homicidal and suicidal thoughts but 
denied recent plans.  He reported he slept only 2 to 3 hours 
a night; however, the examiner attributed the veteran's sleep 
disturbance to his irregular work schedule with the U.S. Army 
Corps of Engineers as a river boat crewman.  

The examiner noted the veteran had good personal hygiene and 
eye contact was appropriate.  There was no unusual motor 
activity, no flight of ideas, no loosening of association, 
and no speech impairment.  His mood was euthymic and his 
affect was appropriate.  He denied current hallucinations and 
expressed no identifiable delusions.  He was oriented to 
person, place, situation, and time.  Remote, recent, and 
immediate recall were good.  He appeared to be of average 
intelligence and judgment, abstracting ability, and insight 
were good.  The examiner stated the veteran provided a recent 
history of very mild depression of insufficient severity to 
warrant a psychiatric diagnosis.

In January 1990 the RO denied entitlement to service 
connection for a nervous disorder.  

An October 1990 private medical report from Dr. R.W.R. noted 
the veteran reported he had been involved in a maritime 
collision in August 1990 and that he had been a crewman on a 
military aircraft carrier struck by a plane during the 
Vietnam War that resulted in explosions, fire, multiple 
deaths, and serious injuries.  It was the physician's opinion 
that the veteran had PTSD as a result of his wartime 
experiences and that the recent incident caused an acute 
exacerbation in his anxiety, sleep disturbances, tendency 
toward intrusive thoughts and nightmares, and difficulties in 
relationships.  It was noted he had experienced marked 
irritability toward his spouse and coworkers and that he 
attempted to isolate himself to avoid social contact.

During VA examination in January 1991 the veteran reported he 
had experienced sleep problems subsequent to the recent ship 
accident.  He stated he was under a lot of stress and 
experiencing emotional strain.  He reported he slept 
approximately 5 to 6 hours per night.  The examiner, Dr. 
R.B.L., noted the veteran described vague hypnagogic 
phenomenon but did not otherwise describe a history of 
hallucinations.  He admitted having had homicidal and 
suicidal thoughts but denied any attempts or recent thoughts.  
He stated his appetite had not been good but that his weight 
had recently increased.  It was noted he had been married for 
13 years and that he had no children.  He stated he spent his 
days watching television, shopping, and running errands.

The examiner noted the veteran exhibited excellent hygiene 
and did not appear to be anxious.  The examiner stated it was 
noteworthy that the veteran had been observed having an 
animated conversation in the hall prior to entering the 
examination room.  The examiner noted the veteran's eye 
contact was appropriate and his speech was slightly 
pressured.  There were no flight of ideas or looseness of 
associations.  He was preoccupied with his being under a lot 
of stress and not being able to work.  The examiner stated 
his mood was cheerful despite his description of distress.  
His affect was appropriate.  He denied hallucinations and 
expressed no identifiable delusions.  He denied intentions to 
harm himself or others.  

The examiner noted that the veteran's response as to thoughts 
of harming himself or others did not reflect sincerity.  He 
was oriented to person, place, situation, and time.  Remote, 
recent, and immediate recall were excellent.  He appeared to 
be of average intelligence.  Judgment and abstracting ability 
were excellent but his insight was limited.  The examiner 
stated the veteran did not meet the criteria for a diagnosis 
of PTSD but that he did apparently experience PTSD symptoms 
soon after the ship collision in August 1990.  It was noted 
that the veteran did not appear to be significantly depressed 
which might indicate he was responding to medication from his 
private physician.  Although no evidence of anxiety was 
detected upon examination, the examiner stated that giving 
the veteran the benefit of the doubt a diagnosis of 
adjustment disorder with anxious mood was provided.

In May 1991 the RO denied entitlement to service connection 
for PTSD.

Private medical and group therapy records dated from February 
1991 to June 1993 included diagnoses of PTSD and generalized 
anxiety disorder.  A May 1991 psychiatric examination report 
noted the veteran was neatly attired and had direct answers 
for questions.  He appeared to be anxious, tense, and 
serious.  There was no abnormality of gait or station, no 
lateralizing neurological signs, no evidence of discomfort, 
and no psychomotor retardation or excitation.  He described 
his mood as being tense and irritable.  He said his appetite 
was down and that he was trying to lose weight.  He described 
sleep as a problem and reported occasional lack of energy.  
He reported troublesome memories of his war experiences.  

The examiner noted there was no looseness of associations, 
hallucinations, delusions, or suicidal or homicidal ideation.  
There was no evidence of gross organic mental impairment.  
The diagnosis was chronic PTSD.  It was noted that his 
prognosis for work and the future appeared to be good.

Private medical correspondence from Dr. T.L.K., a psychiatry 
resident, dated in July 1991 noted the veteran had been 
attending group therapy sessions for persons with PTSD since 
February 1991.  It was noted that the veteran had described 
or demonstrated symptoms of nightmares, flashbacks, avoidant 
behavior, decreased capacity for emotional involvement, and 
hypervigilance which were consistent with a diagnosis of 
PTSD.  The physician stated the veteran's ability to sustain 
interpersonal relationships was impaired and that he did not 
appear likely to be able to return to productive work in the 
foreseeable future.

Private medical correspondence from Dr. V.J.P., a psychiatry 
resident, dated in September 1991 noted the veteran had PTSD 
and that he experienced hypervigilance, nightmares, 
depersonalization, increased anxiety, and decreased capacity 
for emotional involvement.  It was noted that the disorder 
was chronic and made gainful employment difficult at the 
present time.

Private medical records include a January 1992 PTSD check 
list that noted overall the veteran's disorder was severe.  
It was noted that Sheehan Anxiety Scale results were in the 
severe range and that the Beck Depression Inventory results 
were in the moderate range.  Other testing revealed 
hysterical, schizotypal, and paranoid personality traits.  
The examiner noted the veteran reported he continued to 
experience recurrent intrusive frightening nightmares, 
flashbacks, obsessive thoughts of ships and accidents, 
avoidance of thoughts and feelings related to traumatic 
events, increased difficulty in ability to socialize, 
difficulty falling asleep, irritability, hypervigilance, 
decreased trust, and difficulty concentrating.  

The examiner stated the veteran was oriented times 4.  His 
speech was excitable, with occasional stuttering, and was 
circumstantial and at times tangential.  His mood was mildly 
anxious with an affect that demonstrated a great need to be 
nice and polite.  There was no evidence of hallucinations or 
delusions or homicidal or suicidal ideation.  His memory was 
intact and insight was good.  His judgment was limited at 
times secondary to anxiety.  The diagnoses included moderate 
to severe PTSD and depression.

VA medical records dated in March 1992 show the veteran 
reported he had experienced no nightmares or intrusive 
thoughts over the previous 7 days but that he had awaken 
during the night without nightmares several times and that he 
felt tired and fatigued.  It was noted that this behavior was 
not typical of persons experiencing combat stress.  The 
examiner stated the veteran was resistant to instructions and 
failed to complete the Impact of Erent Scale.  A global 
assessment of functioning (GAF) score of 68 was provided.   

An April 1992 VA report noted the veteran complained of 
flashback but that his descriptions did not resemble typical 
flashbacks.  The examiner noted the veteran's affect was 
pleasant and at times smiling when he described these 
episodes which was atypical for veteran's with combat stress.  
The results of psychological testing were deemed invalid and 
other psychometric testing results were of questionable 
validity.  A subsequent report dated in April 1992 shows the 
veteran reported depressive symptoms and that he expressed 
preoccupation with matters such as the ozone layer and 
earthquakes.  It was noted that his concerns were unrelated 
to his personal trauma.  

Private medical records dated in July 1992 show the veteran 
described nightmares, flashbacks, avoidant behavior, 
hypervigilance, decreased interpersonal skills, and anxiety.  
The examiner noted the veteran was alert and oriented times 4 
with some present anxiety.  His affect was appropriate and 
his speech was somewhat pressured and tangential.  There was 
no evidence of hallucinations, delusions, flight of ideation, 
looseness of associations, or homicidal or suicidal ideation.  
His judgment and insight were good.  The diagnoses included 
PTSD and possible adjustment disorder related to testicular 
cancer.

Private medical correspondence from Dr. M.L., a psychiatry 
resident, and Dr. S.M., a psychiatry professor, dated in June 
1993 noted the veteran had been treated at the outpatient 
psychiatry clinic since February 1991.  The diagnoses 
included PTSD and generalized anxiety disorder as a result of 
his Vietnam War experiences and exacerbated by a recent 
shipwreck.  It was noted that the accident in 1990 had 
exacerbated his symptoms and rendered him unable to work.  
The physicians stated the veteran tried to avoid thoughts of 
the trauma, avoid situations that aroused recollections of 
the trauma, had feelings of estrangement from others, had 
difficulty staying asleep, and was hypervigilent. 

At a personal hearing in September 1993 the veteran testified 
that he experienced flashbacks of the ship accident in 
service and stated that he had difficulty sleeping.  His 
spouse also testified that he experienced sleep problems.

In December 1993 the veteran was admitted to a VA hospital 
for a period of psychiatric observation and evaluation and a 
diagnosis provided by a board of 2 psychiatrists.  It was 
noted that upon admission the veteran was very friendly and 
cooperative.  He was neatly dressed.  His stream of thought 
and speech was relevant and coherent.  When describing events 
related to the accident in service and the recent maritime 
collision his voice became somewhat tremulous and he was 
under obvious stress.  His affect was appropriate.  There was 
no evidence of delusions or hallucinations.  He was oriented 
to all 3 spheres.  His memory of recent and remote events 
appeared good.  He appeared to function on at least average 
intelligence and his judgment and insight were fairly good.

During hospitalization the veteran exhibited occasional 
evidence of at least moderate anxiety.  He displayed some 
evidence of intrusive thinking and did have difficulty 
sleeping at least one or 2 nights.  He had made efforts to 
avoid thoughts or feelings associated with his inservice 
stressor but had been unsuccessful.  There was to some extent 
a restricted range of effect and to some degree 
hypervigilance and difficulty concentrating.  He socialized 
fairly well but experienced times when he was by himself and 
expressed that was his preference at those times.  It was 
noted that the examiners agreed on the diagnosis of mild 
PTSD.  A GAF score at the time of admission and over the 
previous year of 70 was provided.

In June 1994 the RO granted entitlement to service connection 
for PTSD.  A 10 percent disability evaluation was assigned 
effective from June 14, 1989, the date of the veteran's 
original claim.

VA hospital records dated in February 1996 show the veteran 
was admitted after an altercation with his spouse.  He 
expressed dissatisfaction with VA action that had reduced his 
service-connected disability payments.  He denied suicidal or 
homicidal ideation and denied hallucinations or delusions.  
His PTSD symptoms included flashbacks, thoughts concerning 
Vietnam for one to 2 months, and inability to watch war 
movies.  

The examiner noted the veteran was in no apparent distress 
with normal psychomotor behavior.  The veteran was vague in 
his complaints and explanations during the interview.  His 
speech was normal in rate and content without flight of ideas 
or looseness of association.  He was alert and oriented to 
person, place, time, and situation with average attention and 
concentration.  His memory was intact, his fund of knowledge 
was good, and he had good abstraction ability.  His judgment 
and insight were intact.  The diagnosis was PTSD, by history.  
A GAF score of 75 was provided.

VA mental health clinic notes dated in March 1996 included a 
diagnosis of chronic PTSD in fair control.  It was noted the 
veteran was well known to the examiner after his recent 
hospitalization.  His mood was mildly depressed and affect 
was mildly anxious.  The veteran reported continued 
occasional initial and middle insomnia.  He was freely 
talkative without evidence of suicidal or homicidal ideation.  
Records dated in June 1996 show the veteran was freely 
talkative without evidence of psychosis or severe depression.  
There was evidence of chronic dysphoria and moderate anxiety.  
The diagnosis was PTSD with depression and anxiety.  

A September 1996 report noted the veteran smiled and talked 
with mild pressure which was the only sign of anxiety.  He 
was friendly, neat, clean, and well dressed in casual attire.  
His mood and affect seemed normal.  His judgment and insight 
were fairly good and he reported no psychotic symptoms.  The 
examiner's diagnosis was history of  PTSD with little 
impairment.

An October 1996 VA social and industrial survey noted the 
veteran had been married once since 1977 and that he reported 
good family relations.  He stated he attended church every 
week and socialized well with his fellow church members.  He 
reported he occasionally had telephone conversation with 
friends but seldom visited them.  He stated he enjoyed 
shopping with his wife at the mall on weekends and claimed 
shopping was therapeutic.  He also stated he enjoyed working 
in his yard, gardening, reading, and listening to 
motivational tapes.

The veteran reported he usually went to bed at 10:00, was 
asleep by 12:00, but would awaken in 3 to 4 hours.  He stated 
this pattern had existed for approximately 10 years and that 
he was not aware of any particular cause for his awakening.  
He stated he received a 100 percent service-connected 
disability rating for cancer shortly after service and 
following treatment was not employed for approximate 
15 years.  He stated that when his rating was reduced to 10 
percent he began seasonal work with the Corps of Engineers 
for 3 years before he was involved in a barge accident.  He 
reported PTSD symptoms including avoidant behavior, 
hypervigilance, nightmares, and avoidance of ships, 
airplanes, groups, and fires.

The examiner noted the veteran appeared to have concentration 
problems and that he reported he had difficulty reading 
because he was easily distracted.  He was alert, fully 
oriented, friendly, and appropriately dressed and groomed.  
He was mildly anxious with some pressured speech.  There were 
no identifiable or expressed thoughts of suicide, homicide, 
delusions, or hallucinations.  It was noted that if the 
veteran did indeed have an impairment to concentration that 
it would cause considerable difficulty in maintaining gainful 
employment.  

During VA psychiatric examination in October 1996 the veteran 
reported he experienced a vague visual hallucination 
approximately 2 weeks earlier.  He denied a history of 
homicidal thoughts and admitted a remote history of suicidal 
thoughts, but denied attempts to harm himself or recent 
thoughts of suicide.  He stated his sleep and appetite were 
diminished but his weight was increased.  He reported 
thoughts of Vietnam 2 to 3 times per week, that he disliked 
crowds, avoided movies about Vietnam, was affected by loud 
noises, and avoided interacting with Oriental people.  

The examiner, Dr. R.B.L., noted the veteran was appropriately 
dressed and adequately groomed.  He demonstrated no unusual 
motor activity.  His speech was mildly pressured.  There were 
no flight of ideas or looseness of associations.  Mood and 
affect were somewhat anxious.  He denied hallucinations and 
expressed no identifiable delusions.  He denied homicidal or 
suicidal thoughts and was precisely oriented to person, 
place, situation, and time.  His remote, recent, and 
immediate recall were adequate.  He was estimated to be of 
average intelligence.  His judgment to avoid common danger 
and abstracting ability were adequate.  His insight was 
limited.  

It was noted that the veteran described some symptoms 
consistent with PTSD but that additional psychological 
testing was required prior to a final diagnosis.  The 
examiner stated that regardless of the diagnosis the veteran 
would have difficulty engaging in sustained gainful activity 
due to poor concentration ability and difficulty relating to 
coworkers.  In an addendum to the report it was noted that 
psychological testing did not support a diagnosis of PTSD.  A 
diagnosis of anxiety disorder, not otherwise specified, was 
provided.

A November 1996 VA report noted the validity scales of the 
veteran's Minnesota Multiphasic Personality Inventory (MMPI) 
were outside the normal limits and suggested the veteran's 
MMPI profile could be skewed by acute distress, confusion of 
testing procedures, and/or overreporting.  It was noted that 
other test scores that indicated severe depression and high 
levels of acute anxiety and chronic tension/anxiety should be 
considered with caution in light of the validity questions 
raised by the MMPI profile.  In summary the examiners stated 
the psychometric data failed to support a diagnosis of PTSD, 
noted that he may have been experiencing significant levels 
of depression and anxiety, and noted that other responses 
suggested numerous somatic complaints, paranoia, and 
perceptual distortions/hallucinations.

At a personal hearing before an RO hearing officer in 
September 1996 the veteran testified that he experienced 
problems with loud noises and that he had a history of 
suicidal ideation.  He stated he went to church but that he 
tried to avoid being around a lot of people.  He reported he 
sometimes took his spouse shopping but that he did not like 
to shop.  He stated he experienced intermittent nightmares 
that brought back feelings of people being killed and 
screaming and that he had difficulty sleeping.  He reported 
he had diminished interest in activities he previously 
enjoyed.  He stated he did not really associate with any 
members of his family.  

VA outpatient treatment records dated in January 1997 show 
the veteran reported trouble after watching news reports of a 
recent maritime accident.  The examiner noted he used the 
term flashbacks but could define it other than it reminded 
him of an earlier shipwreck.  He stated he was irritable and 
had difficulty sleeping.  He reported depressive-type 
feelings.  He stated his appetite was not noticeably affected 
and that his sex drive had been decreased for a long time but 
avoided other details.  The examiner stated the veteran's 
symptoms were improving and no further treatment was 
necessary at that time.

In a March 1997 addendum the October 1996 VA examiner, Dr. 
R.B.L., noted that the veteran claims file had not been 
available for review at the time of the examination and that 
based upon a review of the record a diagnosis of PTSD was 
warranted.  It was noted the veteran's symptoms included 
nightmares, flashbacks, avoidant behavior, decreased capacity 
for emotional involvement, and hypervigilance.  The examiner 
stated the veteran was permanently and totally disabled.

During VA psychiatric examination in May 1998 the veteran 
reported he had been irritable and had a history of nerve 
problems.  The examiner, Dr. R.B.L., noted the veteran gave 
no convincing history of hallucinations but that he did 
report seeing occasional flashes.  He denied a history of 
homicidal thoughts, admitted to a remote history of suicidal 
thoughts, but denied attempts to harm himself and recent 
suicidal thoughts.  He reported middle insomnia of unknown 
reasons and stated his sleep and appetite were variable.  

The examiner noted the veteran was appropriately dressed, 
appropriately groomed, and exhibited no unusual motor 
activity.  His speech was mildly pressured.  There were no 
flight of ideas or looseness of associations.  His mood and 
affect were mildly anxious.  He denied hallucinations, 
expressed no identifiable delusions, denied homicidal or 
suicidal thoughts, and was precisely oriented to person, 
place, situation, and time.  His remote, recent, and 
immediate recall were good.  He was estimated to be of 
average intelligence.  Judgment to avoid common danger and 
abstracting ability were adequate.  His insight was 
unremarkable.  

The examiner noted that only one volume of the veteran's 
claims file was available for review and that the veteran did 
not appear to satisfy the criteria for a diagnosis of PTSD.  
The diagnosis was anxiety disorder, not otherwise specified.  
A GAF score of 70 was provided.  In a September 1998 addendum 
the examiner noted 2 volumes of the veteran's claims file 
were reviewed but that no change in diagnosis was warranted.  

During VA psychiatric examination in January 1999 the veteran 
reported he was bothered by loud noises and that he 
experienced flashbacks of a friend who lost a leg in the ship 
accident in Vietnam whenever he saw a person with an 
amputated limb.  He stated he experienced chronic sleep 
disturbances and that he dealt with conflicts by avoidance.  
He stated he could not tolerate large groups of people and 
that images of shipwrecks triggered memories of the incident 
in Vietnam.  He stated that after these memories were 
triggered he generally became very irritable and tried to 
deal with his feelings by occupying himself in activities 
such as gardening.  

The examiner, Dr. J.B., noted the veteran reported he was not 
presently taking any psychiatric medication.  It was noted 
that although the claims file included various diagnoses, 
that it was felt that the record included sufficient evidence 
for a diagnosis of at least mild PTSD.  The examiner stated 
that in light of the veteran's complaints of chronic sleep 
disturbance, chronic irritability, and recurrent intrusive 
thoughts about the incident in service with flashbacks of his 
injured friend that his PTSD was mild to moderate.

A subsequent January 1999 VA psychiatric examination based 
upon a review of the records and an interview with the 
veteran reported the veteran's appropriate diagnosis was 
anxiety disorder, not otherwise specified.  It was noted the 
veteran had some present symptoms of PTSD that he did not 
meet the full criteria for a diagnosis of that disorder.  The 
examiner, Dr. R.K., noted the veteran was neat and 
appropriate in dress and appearance.  His mood and affect 
were within normal limits.  He had no discernable reaction to 
any particular historical material.  His speech was normal in 
rate and was fully goal directed.  Sensorium and orientation 
were intact and intelligence was unimpaired.  There was no 
evidence of hallucinations or delusions.

Undated "Vet Center" correspondence noted to have been 
provided in response to a telephone conversation in February 
1999 indicated the veteran had attended individual sessions 
over the previous 12 months.  It was also noted that his 
motivation had been fair and that his progress had been 
marginal in dealing with issues related to PTSD symptoms.

At his personal hearing before the undersigned member of the 
Board in April 1999, the veteran reported that he had 
problems dealing with people and that he isolated himself 
from others.  He stated he did gardening and crafts to keep 
himself busy.  He reported that once the police become 
involved in a fight between he and his spouse.  He stated he 
did not socialize and that he had very few friends.  It was 
noted that the veteran's medication seemed to be helpful in 
managing his PTSD.  

The veteran reported that he had experienced difficulty 
finding a job near his home.  He stated that when he went out 
to movies or restaurants with his spouse he tried to sit 
where his back was not turned toward others.  He reported 
that he experienced intermittent nightmares unrelated to any 
trigger events.  He stated he was using daily medication for 
his PTSD to help him sleep but could not recall the name of 
the medication.  He stated he continued to experience 
sleepless nights.  He reported he could not get along with 
his older sister.  He stated he attended church but tried not 
to get involved in church activities.  He claimed he was 
unemployed because of his PTSD.

In August 1999 the Board remanded the case to the RO with 
instructions to schedule the veteran for a period of 
observation and evaluation and examination by 2 psychiatrists 
who had not previously examined him.  

An October 1999 VA psychiatric examination by Dr. A.E.B. 
included a diagnosis of PTSD and a GAF score of 65.  The 
examiner noted the veteran presented on time and was casually 
but neatly dressed.  No abnormal movements were observed.  
His speech was normal, his mood was slightly anxious, and his 
affect was appropriate.  He endorsed occasional past suicidal 
ideation but denied current ideation, plan, or intent.  He 
denied homicidal ideation.  His thoughts were logical and 
goal-oriented.  Remote and recent memory seemed good.  His 
insight was good and proverb interpretation, with one 
slightly concrete instance, was appropriate.

A November 1999 VA psychiatric examination report noted the 
veteran had been admitted for a period of observation and 
evaluation and examination by 2 psychiatrists.  It was 
indicated the veteran was taking Trazodone at bedtime but no 
other psychiatric medication and was not presently under the 
care of a psychiatrist.  The veteran reported he slept 
poorly, usually 4 to 5 hours a night, and experienced 
repeated nightmares of the in service ship explosion.  He 
stated he had recurrent distressing intrusive thoughts of 
that event and tried to avoid reminders of the war.  

The examiner, Dr. R.R., noted the veteran was alert, casually 
dressed, and appropriately groomed.  His mood was euthymic.  
There were no signs of depression.  Mild anxiety was noted at 
the time of the initial evaluation.  His thoughts were 
logical, coherent, and goal directed without delusion.  There 
were no hallucinations and no evidence of any psychotic 
disorder.  He denied past or present suicidal or homicidal 
ideation.  His cognitive skills were within normal limits and 
he appeared to be of average intelligence.  A diagnosis of 
PTSD with a present and past year GAF score of 60 to 65.  The 
examiner stated the veteran was moderately affected but did 
not appear to be severely impaired.  

In March 2000 the Board remanded the case to the RO with 
instructions to schedule the veteran for a period of 
observation and evaluation and examination by 2 psychiatrists 
who had not previously examined him.  It was noted that the 
examinations should be conducted during the veteran's period 
of observation and evaluation and that a definition of the 
assigned numerical GAF scores should be provided.  

VA psychiatric examination in April 2000 by 2 board-certified 
psychiatrist noted the veteran reported he had been unable to 
work since 1990.  He stated he did not like crowds and 
avoided them.  He stated he liked to stay by himself and had 
few friends.  He reported he had difficulty talking about his 
stressors but the examiners noted this was not evident at the 
present interview.  He complained of sleep problems, 
nightmares, and worries of not being able to leave his spouse 
money when he died.  He stated he spent his days occupied 
with activities he enjoyed such as gardening, photography, 
yard work, reading, and watching television.  He also stated 
he occasionally experienced suicidal thoughts and most 
recently experienced such thoughts approximately 3 days 
earlier.  

It was noted that psychological testing including MMPI in 
March 1992 and February 1996 that revealed an invalid profile 
described as malingering and faking.  The most recent testing 
included a moderate evaluation on the Negative Impression 
Scale suggestive of a possible attempt to exaggerate 
complaints and problems and that other testing provided an 
actuarial interpretation in malingering responding.  

Mental status examination revealed the veteran was casually 
and neatly dressed.  His psychomotor activity was neutral.  
His mood was euthymic and his affect was appropriate to 
speech content and stated mood.  His speech was normal in 
amount, rate, and rhythm.  His thoughts were without 
looseness of associations, flight of ideas, 
circumstantiality, or tangentiality.  His thoughts were goal 
directed and coherent.  It was noted he responded to 
questions somewhat elaborately and in more detail than 
expected.  There was no current active suicidal ideation.  
Cognitive evaluation was without error and his fund of 
knowledge was good.  Proverb abstraction was intact.  Insight 
and judgment were good.  

A diagnosis of PTSD and a current and past year GAF score of 
65 were provided.  It was noted the veteran's symptoms 
included nightmares, flashbacks, difficulty concentrating, 
sleep difficulty, and irritability.  The examiners, Dr. M.D., 
Dr. R.A.T., and A.A., found the veteran met the criteria for 
a diagnosis of PTSD but that his subjective descriptions 
seemed to have been in excess of the impairment observed in 
the interview and as supported by psychological testing.  The 
GAF score of 65 was explained as indicative of mild 
symptomatology with some difficulty in social and 
occupational functioning but generally functioning pretty 
well with some meaningful interpersonal relationships.

An August 2000 VA psychiatric examination report noted the 
veteran had been admitted for a period of observation and 
evaluation.  The veteran reported current symptoms of 
hyperstartle response and avoidance of loud noises, ships, 
car wrecks, and other traumatic events he saw on television.  
He stated his most recent episode of anxiety was several days 
earlier but that it was not associated with nightmares of 
pervasive thoughts.  The examiner, Dr. G.S.S., noted the 
veteran also reported sleep disturbances, nightmares, and 
avoidance behavior but could not provide any specific 
examples.  

Upon admission the veteran was appropriately groomed and 
dressed.  He was friendly and cooperative.  Psychomotor 
activity was normal.  His speech was fluent.  His mood was 
euthymic and his affect was congruent.  His thought processes 
were normal.  There was no evidence of looseness of 
associations, flight of ideas, homicidal or suicidal 
ideation, or auditory or visual hallucinations.  His thought 
content was normal without delusion or paranoid ideation.  
His judgment and insight were fair to good.  

It was noted that during the period of observation the 
veteran had no problems, such as agitation or violence, and 
was cooperative and friendly with the staff and other 
patients.  The veteran demonstrated no depressed mood, mania, 
psychotic symptoms, or homicidal or suicidal ideation.  He 
reported poor sleep but good appetite.

At discharge the veteran was alert and oriented times 4.  His 
mood was euthymic and his affect was congruent.  His thought 
processes were goal oriented without looseness of 
associations, flight of ideas, or ideas of reference.  There 
was no evidence of homicidal or suicidal ideation, or 
auditory or visual hallucinations.  His judgment and insight 
were fair to good.  The diagnoses included PTSD.  A current 
GAF score of 50 was provided and it was noted his highest 
level of functioning the past year had been 60.

A separate VA psychiatric examination report also dated in 
August 2000 by Dr. S.M. included a diagnosis of chronic PTSD.  
A current GAF score of 65 was provided and it was noted the 
veteran's highest level of functioning the past year had been 
65.  Mental status examination revealed the veteran was 
pleasant and maintained good eye contact.  His psychomotor 
activity was neutral.  His mood was euthymic and his affect 
was appropriate to speech content and stated mood.  His 
speech was normal in amount, rate, and rhythm.  His thoughts 
were without looseness of associations, flight of ideas, 
circumstantiality, or tangentiality.  His thoughts were goal 
directed and coherent.  

It was noted the veteran responded elaborately to many 
questions.  There was no current homicidal or suicidal 
ideation.  There was no evidence of cognitive deficit.  
Cognitive evaluation revealed an attention and concentration 
score of 2/5 but other testing was without error.  His fund 
of knowledge, insight, and judgment were good.  The examiner 
stated the veteran met the criteria for a diagnosis of PTSD 
and that his prognosis was poor.  It was noted that he was 
symptomatic but not severely impaired.  

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096, 
2096-97 (2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
record indicates all relevant identified records were 
obtained or requested and that sufficient medical evidence 
for a determination of the matter has been obtained.  The RO 
has substantially complied with the prior remand 
instructions.  The Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal provided the veteran and his representative notice of 
the evidence necessary to substantiate the claim.  Medical 
examinations were conducted, and copies of the reports 
associated with the file.  Additionally, hearings were 
conducted before the RO and before the Board and transcripts 
associated with the claims folder.  Therefore, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In this case, the veteran submitted his original claim in 
June 1989 and perfected an appeal as to the compensation 
level assigned after the initial award of entitlement to 
service connection for PTSD.  The Board notes that in 
November 1996 the schedular criteria for evaluations of 
psychiatric disabilities were amended, effective November 7, 
1996.  The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Board also notes that the evidence of record includes 
medical opinion and psychological test interpretation 
indicating the veteran appeared to be overreporting his 
symptoms.  The examiners in January 1991, April 1992, and 
April 2000 noted, in essence, that some of the veteran's 
reported symptoms were inconsistent with his behavior upon 
observation.  The Court has held that in determining whether 
statements are credible internal consistency, facial 
plausibility, and consistency with other evidence may be 
considered.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  Therefore, the Board finds the veteran's subjective 
reports of PTSD symptoms are of decreased probative value.  

The Rating Schedule, prior to the November 1996 amendments, 
provided a 10 percent disability rating for mild impairment 
of social and industrial adaptability; a 30 percent 
disability rating with evidence of definite impairment of 
social and industrial adaptability; and a 50 percent 
disability rating with evidence of considerable impairment of 
social and industrial adaptability.  A 70 percent rating 
required evidence of severe impairment of social and 
industrial adaptability and a 100 percent disability rating 
was assignable when there was totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders 
(effective before November 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
qualify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  In a precedent opinion, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000).  

The Court has also held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Based upon the medical evidence of record, the Board finds a 
disability rating in excess of 10 percent under the Rating 
Schedule criteria in effect prior to November 1996 is not 
warranted.  Overall, the persuasive medical evidence 
demonstrates the veteran's PTSD is mildly disabling.  Medical 
opinions dated in December 1993, February 1996, March 1996, 
September 1996, May 1998, January 1999, October 1999, 
November 1999, April 2000, and the August 2000 report of Dr. 
S.M. are indicative of a mild functional impairment.  The 
reported GAF scores have been consistently in the range of 61 
to 70 which the DSM-IV defines as some mild symptoms but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

Although private medical opinions dated in 1991 and 1992 
found the veteran's PTSD was more severely disabling, the 
Board finds the evidence is not persuasive.  The July and 
September 1991 statements were provided by psychiatric 
residents and were inconsistent with a May 1991 private 
psychiatric examiner who found the veteran's prognosis for 
work was good.  The Board finds the January 1992 and 
June 1993 private medical opinions, the March 1997 addendum 
to the October 1996 VA examination, and the August 2000 
report of Dr. G.S.S. are greatly outweighed by the other 
evidence of record.

The November 1996 amendments to the Rating Schedule provide a 
10 percent rating with evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication; a 30 percent rating 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Rating Schedule also 
indicate that the nomenclature employed in the schedule is 
based upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Under the current version of the Rating Schedule criteria, 
the Board also finds the veteran is not entitled to an 
evaluation in excess of 10 percent.  Medical evidence 
demonstrates his service-connected PTSD is presently 
manifested by occupational and social impairment due to mild 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  There is no persuasive medical evidence of 
occupational and social impairment due to symptoms indicative 
of a more severe disability.  Therefore, the Board finds the 
veteran's PTSD warrants no more that a 10 percent disability 
rating under the new criteria.

While the veteran sincerely believes his PTSD is more severe 
than indicated by the examination reports and the present 
disability evaluation, he is not a medical practitioner and 
is not competent to offer medical opinions.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (2000).  
The record reflects that the RO considered and declined to 
refer the veteran's case for an extraschedular rating. 

Based upon a comprehensive review of the record, the Board 
finds that the regular schedular standards applied in this 
case adequately describe and provide for the veteran's PTSD.  
Although the veteran contends that his service-connected PTSD 
results in marked interference with employment, the Board 
finds that the evidence is not probative of a more severe or 
total industrial impairment solely due to PTSD.  Therefore, 
the Board finds entitlement to extraschedular rating 
consideration is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Based upon the evidence of record, the Board finds no 
provision upon which to assign higher or "staged" rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for PTSD.


ORDER

Entitlement to an increased rating for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

